Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s Amendment filed  on 4/27/2022
Claims 7, 8, 18 and 19 have been cancelled
Claims 1-6 and 9-17 have been submitted for examination
Claims 1-6 and 9-17 have been allowed
Allowable Subject Matter
1.	Claims 16 and 9-17 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to Polar codes may be used with parity check (PC) bits. Because the 5 minimum-distance property of Polar codes is typically not good, an outer code is often used in combination of a polar code to improve its performance. The encoder of such a concatenation of Polar code and an outer code, where the outer code is sometimes referred to as a Parity Check (PC) code. Such an outer code, or PC code, generates PC bits based on the data 10 bits, in such a way that each PC bit depends only on the data bits placed before7 it (but not after it) according to the decoding order in a successive (list) decoder. This property allows an SCL decoder to take advantage of the known relationship between data bits and PC bits to trim the candidate paths during list decoding and thus get rid of the erroneously decoded paths from the list of candidate 5 paths, which in turn improves the error performance of the decoder. The PC bits are sometimes referred to as PC frozen bits or dynamic frozen bits in the 5G-NR standard. 



30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A method performed by a wireless transmitter for encoding information bits, the method comprising: receiving a set of information bits; determining a set of parity check bits, wherein each parity check bit in the set of parity check bits is the binary sum of values of all bits in front of it; concatenating the set of information bits with the set of parity check bits; polar encoding the information bits into a set of information bits and frozen bits; and transmitting the encoded set of information bits to a wireless receiver.”.
	Claims 2, 3 and 9-11 depend from claim 1, are also allowable.
Claims 4, 12 and 15 are allowable for the seam reasons as per claim 1.
	Claims 5 and 6  depend from claim 4, are also allowable.
	Claims 13 and 14 depend from claim 12 are also allowable.
	Claims 16 and 17 depend from claim 15, are also allowable.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112